—In an action to recover damages for personal injuries, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Dutchess County (Beisner, J.), dated April 1, 1998, as denied his motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that there is a question of fact as to whether the plaintiff sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see, Drexler v Clonen, 254 AD2d 388; Barreto v Longner, 253 AD2d 835; Buono v Malagreca, 253 AD2d 780; Smith v Metropolitan Suburban Bus Auth., 251 AD2d 397). Miller, J. P., Pizzuto, Mc-Ginity and Luciano, JJ., concur.